Exhibit 10.4

 


 
NEITHER THIS SECURITY NOR ANY SECURITIES WHICH MAY BE ISSUED UPON EXERCISE OF
THIS SECURITY HAVE BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY U.S. STATE OR OTHER
JURISDICTION OR ANY EXCHANGE OR SELF-REGULATORY ORGANIZATION, IN RELIANCE UPON
EXEMPTIONS FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, AND SUCH OTHER LAWS AND REQUIREMENTS, AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
LISTING OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, SUCH REGISTRATION AND/OR LISTING REQUIREMENTS AS EVIDENCED BY A
LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF
WHICH WILL BE REASONABLY ACCEPTABLE TO THE COMPANY.
.
 
 
 
 
COMMON STOCK WARRANT
 
                      January __, 2011
 
Green EnviroTech Holdings Corp., a Delaware corporation (the “Company”), hereby
certifies that _________, its permissible transferees, designees, successors and
assigns (collectively, the “Holder”), for value received, is entitled to
purchase from the Company at any time and from time to time commencing on the
date first appearing above (the “Issuance Date”), up to and through 12:01a.m.
(EST) on the date five (5) years from the Issuance Date (the “Termination Date”)
up to [1/2 a share for every $1 of debenture] shares (each, a “Warrant Share”
and collectively the “ Warrant Shares”) of the Company’s common stock, at an
exercise price per Share equal to $0.40 (the “Exercise Price”).  The number of
Warrant Shares purchasable hereunder and the Exercise Price are subject to
adjustment as provided in Section 4 hereof.
 
This Warrant is being issued by the Company in a private placement pursuant to
the Securities Purchase Agreement by and between the Company and the Holder,
dated the date hereof as amended and/or supplemented.
 
1.           Method of Exercise; Payment.
 
(a)           Exercise.  The purchase rights represented by this Warrant may be
exercised, for cash, by the Holder, in whole or in part, at any time, or from
time to time, by the surrender of this Warrant (with the notice of exercise form
(the "Notice of Exercise") attached hereto as Exhibit A duly executed) at the
principal office of the Company, and by payment to the Company of an amount
equal to the Exer­cise Price multiplied by the number of the Warrant Shares
being purchased, which amount may be paid, at the election of the Holder, by
wire transfer or certified check payable to the order of the Company. The person
or persons in whose name(s) any certificate(s) repre­senting Warrant Shares
shall be issuable upon exercise of this Warrant shall be deemed to have become
the holder(s) of record of, and shall be treated for all purposes as the record
holder(s) of, the Warrant Shares represented thereby (and such Warrant Shares
shall be deemed to have been issued) immediately prior to the close of business
on the date or dates upon which this Warrant is exercised.  The Holder and any
assignee, by acceptance of this Warrant, acknowledge and agree that, by reason
of the provisions of this paragraph, following the purchase of a portion of the
Warrant Shares hereunder, the number of Warrant Shares available for purchase
hereunder at any given time may be less than the amount stated on the face
hereof.    In lieu of the cash exercise set forth above, this Warrant may also
be exercised by means of a “cashless exercise” in which the Holder shall be
entitled to receive a certificate for the number of Warrant Shares equal to the
quotient obtained by dividing [(A-B) (X)] by (A), where:
 
 
 (A) = the VWAP on the Trading Day immediately preceding the date of such
election;



 
(B) = the Exercise Price of this Warrant, as adjusted; and



 
(X) = the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.



“Trading Day” means a day on which the New York Stock Exchange is open for
business.


“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE Amex,
the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the New York Stock Exchange, or the OTC Bulletin Board.


 
"VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time)); (b) if the Common Stock is not then listed or quoted for
trading on a Trading Market and if prices for the Common Stock are then reported
in the “Pink Sheets” published by Pink OTC Markets, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported; or (c) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Board of Directors of the
Company, the fees and expenses of which shall be paid by the Company.
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 

 


 (b)           Stock Certificates.  In the event of any exercise of the rights
represented by this Warrant, as promptly as practicable after this Warrant is
surrendered and delivered to the Company along with all other appropriate
documentation on or after the date of exercise and in any event within ten (10)
days thereafter, the Company at its expense shall issue and deliver to the
person or persons entitled to receive the same a certificate or certificates for
the number of Warrant Shares issuable upon such exercise.  In the event this
Warrant is exercised in part, the Company at its expense will execute and
deliver a new Warrant of like tenor exercisable for the number of Warrant Shares
for which this Warrant may then be exercised.


(c)           Taxes.  The issuance of the Warrant Shares upon the exercise of
this Warrant, and the delivery of certificates or other instruments representing
such Warrant Shares, shall be made without charge to the Holder for any tax or
other charge in respect of such issuance.


(d)           Reserved.
 
 
2.           Warrant.
 
(a)
Exchange, Transfer and Replacement.  At any time prior to the exercise hereof,
this Warrant may be exchanged upon presentation and surrender to the Company,
alone or with other warrants of like tenor of different denominations registered
in the name of the same Holder, for another warrant or warrants of like tenor in
the name of such Holder exercisable for the aggregate number of Shares as the
warrant or warrants surrendered.

 
(b)
Replacement of Warrant.  Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction, or mutilation of this Warrant and, in
the case of any such loss, theft, or destruction, upon delivery of an indemnity
agreement reasonably satisfactory in form and amount to the Company, or, in the
case of any such mutilation, upon surrender and cancellation of this Warrant,
the Company, at its expense, will execute and deliver in lieu thereof, a new
Warrant of like tenor.

 
(c)    Cancellation; Payment of Expenses.  Upon the surrender of this Warrant in
connection with any transfer, exchange or replacement as provided in this
Section 2, this Warrant shall be promptly canceled by the Company.  The Holder
shall pay all taxes and all other expenses (including legal expenses, if any,
incurred by the Holder or transferees) and charges payable in connection with
the preparation, execution and delivery of Warrants pursuant to this Section 2.
 
(d)   Warrant Register.  The Company shall maintain, at its principal executive
offices (or at the offices of the transfer agent for the Warrant or such other
office or agency of the Company as it may designate by notice to the holder
hereof), a register for this Warrant (the “Warrant Register”), in which the
Company shall record the name and address of the person in whose name this
Warrant has been issued, as well as the name and address of each transferee and
each prior owner of this Warrant.
 
3.           Rights and Obligations of Holders of this Warrant.  The Holder of
this Warrant shall not, by virtue hereof, be entitled to any rights of a
stockholder in the Company, either at law or in equity; provided, however, that
in the event any certificate representing shares of Common Stock or other
securities is issued to the holder hereof upon exercise of this Warrant, such
holder shall, for all purposes, be deemed to have become the holder of record of
such Common Stock on the date on which this Warrant, together with a duly
executed Notice of Exercise, was surrendered and payment of the aggregate
Exercise Price was made, irrespective of the date of delivery of such Common
Stock certificate.
 
4.           Adjustments.
 
(a)           Stock Dividends, Reclassifications, Recapitalizations, Etc.  While
this Warrant is outstanding, in the event the Company:  (i) pays a dividend in
Common Stock or makes a distribution in Common Stock, (ii) subdivides its
outstanding Common Stock into a greater number of shares, (iii) combines its
outstanding Common Stock into a smaller number of shares or (iv) increases or
decreases the number of shares of Common Stock outstanding by reclassification
of its Common Stock (including a recapitalization in connection with a
consolidation or merger in which the Company is the continuing corporation),
then (1) the Exercise Price on the record date of such division or distribution
or the effective date of such action shall be adjusted by multiplying such
Exercise Price by a fraction, the numerator of which is the number of shares of
Common Stock outstanding immediately before such event and the denominator of
which is the number of shares of Common Stock outstanding immediately after such
event, and (2) the number of shares of Common Stock for which this Warrant may
be exercised immediately before such event shall be adjusted by multiplying such
number by a fraction, the numerator of which is the Exercise Price immediately
before such event and the denominator of which is the Exercise Price immediately
after such event.
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
          (b)     Reserved.
 
 (c)           Combination: Liquidation.  While this Warrant is outstanding,
(i) In the event of a Combination (as defined below), each Holder shall have the
right to receive upon exercise of the Warrant the kind and amount of shares of
capital stock or other securities or property which such Holder would have been
entitled to receive upon or as a result of such Combination had such Warrant
been exercised immediately prior to such event (subject to further adjustment in
accordance with the terms hereof).  Unless paragraph (ii) is applicable to a
Combination, the Company shall provide that the surviving or acquiring Person
(as defined below) (the “Successor Company”) in such Combination will assume by
written instrument the obligations under this Section 4 and the obligations to
deliver to the Holder such shares of stock, securities or assets as, in
accordance with the foregoing provisions, the Holder may be entitled to acquire.
“Combination” means an event in which the Company consolidates with, mergers
with or into, or sells all or substantially all of its assets to another Person,
where “Person” means any individual, corporation, partnership, joint venture,
limited liability company, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity; (ii) In the event of (x) a Combination where
consideration to the holders of Common Stock in exchange for their shares is
payable solely in cash or (y) the dissolution, liquidation or winding-up of the
Company, the Holders shall be entitled to receive, upon surrender of their
Warrant, distributions on an equal basis with the holders of Common Stock or
other securities issuable upon exercise of the Warrant, as if the Warrant had
been exercised immediately prior to such event, less the Exercise Price.  In
case of any Combination described in this Section 4, the surviving or acquiring
Person and, in the event of any dissolution, liquidation or winding-up of the
Company, the Company, shall deposit promptly with an agent or trustee for the
benefit of the Holders of the funds, if any, necessary to pay to the Holders the
amounts to which they are entitled as described above.  After such funds and the
surrendered Warrant are received, the Company is required to deliver a check in
such amount as is appropriate (or, in the case or consideration other than cash,
such other consideration as is appropriate) to such Person or Persons as it may
be directed in writing by the Holders surrendering such Warrant.
 
 (d) Notice of Adjustment.  Whenever the Exercise Price or the number of shares
of Common Stock and other property, if any, issuable upon exercise of the
Warrant is adjusted, as provided in this Section 4, the Company shall deliver to
the holders of the Warrant in accordance with Section 10 a certificate of the
Company’s Chief Financial Officer setting forth, in reasonable detail, the event
requiring the adjustment and the method by which such adjustment was calculated
(including a description of the basis on which (i) the Board of Directors
determined the fair value of any evidences of indebtedness, other securities or
property or warrants, options or other subscription or purchase rights and (ii)
the Current Market Value (as defined below) of the Common Stock was determined,
if either of such determinations were required), and specifying the Exercise
Price and number of shares of Common Stock issuable upon exercise of the Warrant
after giving effect to such adjustment.
 
(e)  Notice of Certain Transactions.  While this Warrant is outstanding, in the
event that the Company shall propose (a) to pay any dividend payable in
securities of any class to the holders of its Common Stock or to make any other
non-cash dividend or distribution to the holders of its Common Stock, (b) to
offer the holders of its Common Stock rights to subscribe for or to purchase any
securities convertible into shares of Common Stock or shares of stock of any
class or any other securities, rights or options, (c) to effect any capital
reorganization, reclassification, consolidation or merger affecting the class of
Common Stock, as a whole, or (d) to effect the voluntary or involuntary
dissolution, liquidation or winding-up of the Company, the Company shall, within
the time limits specified below, send to each Holder a notice of such proposed
action or offer.  Such notice shall be mailed to the Holders at their addresses
as they appear in the Warrant Register, which shall specify the record date for
the purposes of such dividend, distribution or rights, or the date such issuance
or event is to take place and the date of participation therein by the holders
of Common Stock, if any such date is to be fixed, and shall briefly indicate the
effect of such action on the Common Stock and on the number and kind of any
other shares of stock and on other property, if any, and the number of shares of
Common Stock and other property, if any, issuable upon exercise of each Warrant
and the Exercise Price after giving effect to any adjustment pursuant to
Section 4 which will be required as a result of such action.  Such notice shall
be given as promptly as possible and (x) in the case of any action covered by
clause (a) or (b) above, at least ten (10) days prior to the record date for
determining holders of the Common Stock for purposes of such action or (y) in
the case of any other such action, at least twenty (20) days prior to the date
of the taking of such proposed action or the date of participation therein by
the holders of Common Stock, whichever shall be the earlier.
 
(f)  Current Market Value.  The “Current Market Value” per share of Common Stock
or any other security at any date means (i) if the security is not registered
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
and/or traded on a national securities exchange, quotation system or bulletin
board, (a) the value of the security, determined in good faith by the Board of
Directors of the Company and certified in a board resolution, based on the most
recently completed arm’s-length transaction between the Company and a Person
other than an affiliate of the Company or between any two such Persons and the
closing of which occurs on such date or shall have occurred within the six-month
period preceding such date, or (b) if no such transaction shall have occurred
within the six-month period, the value of the security as determined by an
independent financial expert or an agreed upon financial valuation model or (ii)
if the security is registered under the Exchange Act and/or traded on a national
securities exchange, quotation system or bulletin board, the average of the
daily closing bid prices (or  the equivalent in an over-the-counter market) for
each day on which the Common Stock is traded for any period on the principal
securities exchange or other securities market on which the common stock is
being traded (each, a “Trading Day”) during the period commencing thirty (30)
days before such date and ending on the date one (1) day prior to such date.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
 
 
5.           RESERVED.
 
6.           Fractional Shares.  In lieu of issuance of a fractional share upon
any exercise hereunder, the Company will issue an additional whole share in lieu
of that fractional share, calculated on the basis of the Exercise Price.
 
7.           Legends.  Prior to issuance of the shares of Common Stock
underlying this Warrant, all such certificates representing such shares shall
bear a restrictive legend to the effect that the Shares represented by such
certificate have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and that the Shares may not be sold or
transferred in the absence of such registration or an exemption therefrom, such
legend to be substantially in the form of the bold-face language appearing at
the top of Page 1 of this Warrant.
 
8.           Disposition of Warrants or Shares.  The Holder of this Warrant,
each transferee hereof and any holder and transferee of any Shares, by his or
its acceptance thereof, agrees that no public distribution of Warrants or Shares
will be made in violation of the provisions of the Securities Act.  Furthermore,
it shall be a condition to the transfer of this Warrant that any transferee
thereof deliver to the Company his or its written agreement to accept and be
bound by all of the terms and conditions contained in this Warrant.
 
9.           Merger or Consolidation.  The Company will not merge or consolidate
with or into any other corporation, or sell or otherwise transfer its property,
assets and business substantially as an entirety to another corporation, unless
the corporation resulting from such merger or consolidation (if not the
Company), or such transferee corporation, as the case may be, shall expressly
assume, by supplemental agreement reasonably satisfactory in form and substance
to the Holder, the due and punctual performance and observance of each and every
covenant and condition of this Warrant to be performed and observed by the
Company.
 
10.           Notices.  Any notice, request of other document required or
permitted to Except as otherwise specified herein to the contrary, all notices,
requests, demands and other communications required or desired to be given
hereunder shall only be effective if given in writing by certified or registered
U.S. mail with return receipt requested and postage prepaid; by private
overnight delivery service (e.g. Federal Express); by facsimile transmission (if
no original documents or instruments must accompany the notice); or by personal
delivery.  Any such notice shall be deemed to have been given (a) on the
business day immediately following the mailing thereof, if mailed by certified
or registered U.S. mail as specified above; (b) on the business day immediately
following deposit with a private overnight delivery service if sent by said
service; (c) upon receipt of confirmation of transmission if sent by facsimile
transmission; or (d) upon personal delivery of the notice.  All such notices
shall be sent to the following addresses (or to such other address or addresses
as a party may have advised the other in the manner provided in this
Section 10):
 
if to the Company:


Green EnviroTech Holdings Corp.
114 S. Main Street, Ste. 201
Fond Du Lac, WI Ste. 201
Fax: 209-863-9900
Attention: Gary M. DeLaurentiis


With a copy to:
Sichenzia Ross Friedman Ference LLP
61 Broadway
New York 10006
Fax:  (212) 930-9725
Attention:  Andrea Cataneo, Esq.




Notwithstanding the time of effectiveness of notices set forth in this Section
10, a Notice of Exercise shall not be deemed effectively given until it has been
duly completed and submitted to the Company together with this original Warrant
and payment of the Exercise Price in a manner set forth in this Section 10.
 
  11.           Limitation on Exercise. Notwithstanding anything to the contrary
contained herein, the number of shares of Common Stock that may be acquired by
the Holder upon any exercise of this Warrant (or otherwise in respect hereof)
shall be limited to the extent necessary to insure that, following such exercise
(or other issuance), the total number of shares of Common Stock then
beneficially owned by such Holder and its affiliates and any other persons whose
beneficial ownership of Common Stock would be aggregated with the Holder’s for
purposes of Section 13(d) of the Exchange Act, does not exceed 9.99% of the
total number of issued and outstanding shares of Common Stock (including for
such purpose the shares of Common Stock issuable upon such exercise). For such
purposes, beneficial ownership shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. The holder may waive the restriction in whole or in part upon and
effective after 61 days prior written notice to the Company. This provision
shall not restrict the number of shares of Common Stock which a Holder
may receive or beneficially own in order to determine the amount of securities
or other consideration that such Holder may receive in the event of a merger or
other business combination or reclassification involving the Company.
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 

 
12.           Registration Rights.                                The Company
will use its best reasonable efforts to file a registration statement, within 30
days after the date of issuance of this Warrant, with the Securities and
Exchange Commission (“SEC”), covering the resale of all or such portion of the
Registrable Securities as permitted by SEC Guidance, for an offering to be made
on a continuous basis pursuant to Rule 415. The Company will use its best
reasonable efforts to cause such registration statement to become effective
within 120 days following the date of the issuance of this Warrant. In the event
that less than all of the Registrable Securities are included in the
registration statement as a result of SEC Guidance, then the Company will use
its best reasonable efforts to file additional registration statements,
registering the allowable balance pursuant to Rule 415, in a manner permitted by
the SEC, until all of the Registrable Securities have been registered. As used
in this Warrant, (i) the term “Registrable Securities” means the shares of
Common Stock underlying the warrants issued pursuant to the Purchase Agreement
(and all other purchase agreements, in substantially the same form entered into
by the Company on or about the date of the Purchase Agreement), provided,
however, that securities shall only be treated as Registrable Securities if and
only for so long as they (A) have not been disposed of pursuant to a
registration statement declared effective by the SEC; (B) have not been sold in
a transaction exempt from the registration and prospectus delivery requirements
of the Securities Act so that all transfer restrictions and restrictive legends
with respect thereto are removed upon the consummation of such sale; and (C) may
not be disposed of under Rule 144 under the Securities Act without restriction;
and (ii) the term “SEC Guidance” means (A) any publicly-available written or
oral guidance, requirements or notice of the staff of the SEC, and (B) the
Securities Act.
 
 
 
13.           Governing Law and Jurisdiction.  This Warrant shall be governed by
and construed solely and exclusively in accordance with and pursuant to the
internal laws of the State of New York. Any action brought concerning the
transactions contemplated by this Warrant shall be brought only in the civil or
state courts of New York or in the federal courts located in the State of New
York.
 
14.           Successors and Assigns.  This Warrant shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.
 
15.           Headings.  The headings of various sections of this Warrant have
been inserted for reference only and shall not affect the meaning or
construction of any of the provisions hereof.
 
15.           Severability. If any provision of this Warrant is held to be
unenforceable under applicable law, such provision shall be excluded from this
Warrant, and the balance hereof shall be interpreted as if such provision were
so excluded.
 
16.           Modification and Waiver.  This Warrant and any provision hereof
may be amended, waived, discharged or terminated only by an instrument in
writing signed by the Company and the Holder.
 
17.           Specific Enforcement.  The Company and the Holder acknowledge and
agree that irreparable damage would occur in the event that any of the
provisions of this Warrant were not performed in accordance with their specific
terms or were otherwise breached.  It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Warrant and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which either of
them may be entitled by law or equity.
 
18.           Assignment.  This Warrant may be transferred or assigned, in whole
or in part, at any time and from time to time by the then Holder by submitting
this Warrant to the Company together with a duly executed Assignment in
substantially the form and substance of the Form of Assignment which accompanies
this Warrant as Exhibit B hereto, and, upon the Company’s receipt thereof, and
in any event, within five (5) business days thereafter, the Company shall issue
a Warrant to the Holder to evidence that portion of this Warrant, if any as
shall not have been so transferred or assigned.
 


 
(Signature Page Immediately Follows)
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed,
manually or by facsimile, by one of its officers thereunto duly authorized.
 

 
GREEN ENVIROTECH HOLDINGS CORP.
         
 
By:
       
Name:  Gary M. DeLaurentiis
     
Title: CEO
                                    By:             Name:  Jeffrey Chartier    
  Title: President                  

 
                                                            
 
 
 
 
 
6

--------------------------------------------------------------------------------

 


                                                              
EXHIBIT A
 
TO
 
WARRANT
 
NOTICE OF EXERCISE
 
To Be Executed by the Holder
 
in Order to Exercise the Warrant
 
The undersigned Holder hereby elects to purchase _______ Shares pursuant to the
attached Warrant, and requests that certificates for securities be issued in the
name of:
 
__________________________________________________________
 
(Please type or print name and address)
 
__________________________________________________________
 
__________________________________________________________
 
__________________________________________________________
 
(Social Security or Tax Identification Number)
 
and delivered
to:_________________________________________________________________
 
___________________________________________________________________.
 
(Please type or print name and address if different from above)
 
(1) Payment shall take the form of (check applicable box):
 
[  ] in lawful money of the United States; or
 
[ ] [if permitted] the cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in subsection 2(c), to
exercise this Warrant with respect to the maximum number of Warrant Shares
purchasable pursuant to the cashless exercise procedure set forth in subsection
2(c).
 
(2) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:
 
_______________________________




The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:


_______________________________


_______________________________


_______________________________


(4)  Accredited Investor.  The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.
 

 
HOLDER:
 
 
By:_____________________________________
Name:
Title:
Address:
 
 
Dated:_______________________
 

 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
 
EXHIBIT B
 
TO
 
WARRANT
 
FORM OF ASSIGNMENT
 
(To be signed only on transfer of Warrant)
 
For value received, the undersigned hereby sells, assigns, and transfers unto
_____________ the right represented by the within Warrant to purchase ______
shares of Common Stock of Green EnviroTech Holdings Corp., a Delaware
corporation, to which the within Warrant relates, and appoints
____________________ Attorney to transfer such right on the books of Green
EnviroTech Holdings Corp., a Delaware corporation, with full power of
substitution of premises.
 
Dated:
By:_______________________________
Name:
Title:
(signature must conform to name
of holder as specified on the factof the Warrant)
 
 
 
Address:



 
Signed in the presence of :
 
Dated:
 



 
 
 
 
 
 
 
 
 
 
8